SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Two International Place Boston, Massachusetts 02110 May 27, 2009 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of your Fund, which will be held at the principal office of each Fund, Two International Place, Boston, Massachusetts 02110, on Friday, July 24, 2009 at 1:00 p.m. (Eastern time). At this meeting you will be asked to consider the election of Trustees. The enclosed proxy statement contains additional information. We hope that you will be able to attend the meeting. Whether or not you plan to attend and regardless of the number of shares you own, it is important that your shares be represented. We urge you to complete, sign and date the enclosed proxy card and return it in the enclosed postage-paid envelope as soon as possible to assure that your shares are represented at the meeting. Sincerely, YOUR VOTE IS IMPORTANT - PLEASE RETURN YOUR PROXY CARD PROMPTLY. It is important that your shares be represented at the Annual Meeting. Whether or not you plan to attend in person, you are requested to complete, sign and return the enclosed proxy card as soon as possible. You may withdraw your proxy if you attend the Annual Meeting and desire to vote in person. Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held on Friday, July 24, 2009: The Notice of Annual Meeting of Shareholders, Proxy Statement, Proxy Card and Shareholder Report are available on the Eaton Vance website at www.eatonvance.com, by selecting "Closed-End Funds". The Annual Meeting of Shareholders of each of the above registered investment companies, each a Massachusetts business trust (collectively the "Funds"), will be held at the principal office of each Fund, Two International Place, Boston, Massachusetts 02110, on Friday, July 24, 2009 at 1:00 p.m. (Eastern time), for the following purposes: (1) To elect three Class I Trustees and one Class III Trustee of each Fund and one Class II Trustee of Eaton Vance Insured California Municipal Bond Fund, Eaton Vance Insured Municipal Bond Fund and Eaton Vance Insured New York Municipal Bond Fund. (2) To consider and act upon any other matters that may properly come before the meeting and any adjourned or postponed session thereof. Each Fund will hold a separate meeting. Shareholders of each Fund will vote separately. The Board of Trustees of each Fund has fixed the close of business on May 15, 2009 as the record date for the determination of the shareholders of a Fund entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. May 27, 2009 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of their Fund avoid the necessity and additional expense to the Funds of further solicitations by promptly returning the enclosed proxy. The enclosed addressed envelope requires no postage if mailed in the United States and is intended for your convenience. Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Two International Place Boston, Massachusetts 02110 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of the Annual Meetings of Shareholders of Eaton Vance Insured California Municipal Bond Fund (the "California Fund"), Eaton Vance Insured California Municipal Bond Fund II (the "California Fund II"), Eaton Vance Insured Massachusetts Municipal Bond Fund (the "Massachusetts Fund"), Eaton Vance Insured Michigan Municipal Bond Fund (the "Michigan Fund"), Eaton Vance Insured Municipal Bond Fund (the "Municipal Fund"), Eaton Vance Insured Municipal Bond Fund II (the "Municipal Fund II"), Eaton Vance Insured New Jersey Municipal Bond Fund (the "New Jersey Fund"), Eaton Vance Insured New York Municipal Bond Fund (the "New York Fund"), Eaton Vance Insured New York Municipal Bond Fund II (the "New York Fund II"), Eaton Vance Insured Ohio Municipal Bond Fund (the "Ohio Fund") and Eaton Vance Insured Pennsylvania Municipal Bond Fund (the "Pennsylvania Fund") (collectively the "Funds"), to be held July 24, 2009, for the benefit of shareholders who do not expect to be present at the meeting. This proxy is solicited on behalf of the Board of Trustees of each Fund, and is revocable by the person giving it prior to exercise by a signed writing filed with the Funds Secretary, or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. If you attend the meeting in person, please be prepared to present photo identification. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of the election of each Trustee. This proxy material is being mailed to shareholders on or about May 27, 2009. The Board of Trustees of each Fund has fixed the close of business on May 15, 2009 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. The number of Common Shares, $.01 par value per share, and the number of Auction Preferred Shares, $.01 par value per share, liquidation preference $25,000 per share ("APS"), of each Fund outstanding on May 15, 2009, were as follows: No. of Common Shares No. of APS Shares Fund Outstanding on May 15, 2009 Outstanding on May 15, 2009 California Fund 21,679,979 California Fund II 3,865,849 1,028 Massachusetts Fund 1,757,744 543 Michigan Fund 1,511,845 533 Municipal Fund 67,770,586 Municipal Fund II 9,947,938 1,788 New Jersey Fund 2,572,728 784 New York Fund 15,772,664 New York Fund II 2,557,540 530 Ohio Fund 2,517,600 680 Pennsylvania Fund 2,945,280 869 Each Fund will vote separately on each item; votes of multiple Funds will not be aggregated. 1 A Schedule 13G has been filed for the following Funds, indicating that a shareholder owned more than 5% of the Funds APS as of December 31, 2008: Municipal Fund II, New York Fund II and Ohio Fund. A Schedule 13G has been filed for the following Funds, indicating that a shareholder owned more than 5% of the Funds APS as of January 30, 2009: Michigan Fund. A Schedule 13G has been filed for the following Funds, indicating that a shareholder owned more than 5% of the Funds APS as of January 31, 2009: California Fund II, Massachusetts Fund, Michigan Fund, Municipal Fund II, New Jersey Fund, New York Fund II, Ohio Fund and Pennsylvania Fund. Information relating to these shareholders is as follows: Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent California Fund II APS UBS AG 574 shares with shared voting and dispositive power 55.84% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland Massachusetts Fund APS UBS AG 385 shares with shared voting and dispositive power 70.90% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland Michigan Fund APS Bank of America Corporation 91 shares with shared voting and dispositive power 16.90% Bank of America Corporate Center 100 North Tryon Street Charlotte, North Carolina 28255 and Merrill Lynch, Pierce, Fenner & Smith Inc. 4 World Financial Center 250 Vesey Street New York, NY 10080 UBS AG 273 shares with shared voting and dispositive power 51.22% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland Municipal Fund II APS Bank of America Corporation 137 shares with shared voting and dispositve power 7.60% Blue Ridge Investments, L.L.C. Bank of America Corporate Center 100 North Tryon Street Charlotte, North Carolina 28255 UBS AG 878 shares with shared voting and dispositive power 49.11% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland 2 Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent New Jersey Fund APS UBS AG 443 shares with shared voting and dispositive power 56.51% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland New York Fund II APS Merrill Lynch & Co., Inc. 31 shares with shared voting and dispositive power 5.8% Merrill Lynch, Pierce, Fenner & Smith Inc. 4 World Financial Center 250 Vesey Street New York, NY 10080 UBS AG 194 shares with shared voting and dispositive power 34.09% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland Ohio Fund APS Merrill Lynch, Pierce, Fenner & Smith Inc. 68 shares with sole voting and dispositive power 10.0% 4 World Financial Center 250 Vesey Street New York, NY 10080 UBS AG 405 shares with shared voting and dispositive power 59.56% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland Pennsylvania Fund APS UBS AG 346 shares with shared voting and dispositive power 39.82% UBS Securities LLC UBS Financial Services Inc. Bahnhofstrasse 45 PO Box CH-8021 Zurich, Switzerland (1) As of January 31, 2009. (2) As of January 30, 2009. (3) As of December 31, 2008. As of May 15, 2009, to each Funds knowledge, (i) no other shareholder beneficially owned more than 5% of the outstanding shares of a Fund; and (ii) the Trustees and officers of each Fund, individually and as a group, owned beneficially less than 1% of the outstanding shares of each Fund. The Boards of Trustees of the Funds know of no business other than that mentioned in Item 1 of the Notice of Meeting which will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. PROPOSAL 1. ELECTION OF TRUSTEES Each Funds Agreement and Declaration of Trust provides that a majority of the Trustees shall fix the number of the entire Board and that such number shall be at least two and no greater than fifteen. Each Board will fix the appropriate number of Trustees from time to time. Each Funds Agreement and Declaration of Trust further provides that the Board of Trustees shall be divided into three classes. The term of office of the Class I Trustees expires on the date of the 2009 Annual 3 Meeting, and the term of office of the Class II and Class III Trustees will expire one and two years thereafter, respectively. Accordingly, nominees for Class I Trustee are currently proposed for election. Due to the redemption of APS shares by the California Fund, the Municipal Fund and the New York Fund, the Board has approved a redesignation of the APS Trustees of those Funds and has nominated Ralph F. Verni for election as Class I Trustee and Benjamin C. Esty for election as Class II Trustee. For all other Funds, Mr. Verni is nominated as a Class I APS Trustee, to be elected solely by holders of each such Funds APS. In addition, the Board has nominated Helen Frame Peters for election as a Class III Trustee. Ms. Peters was appointed by the Board as a Class III Trustee effective November 17, 2008. Trustees chosen to succeed the Trustees whose terms are expiring will be elected for a three-year term and Mr. Esty and Ms. Peters will be elected to serve until 2010 and 2011, respectively, to coincide with the terms of office of their respective Class. An effect of staggered terms is to limit the ability of entities or persons to acquire control of a Fund. Proxies will be voted for the election of the following Class I Trustee nominees: William H. Park, Lynn A. Stout and Ralph F. Verni and Helen Frame Peters, a Class III nominee, and Benjamin C. Esty, a Class II nominee for the California Fund, the Municipal Fund and the New York Fund. Each nominee is currently serving as a Trustee and has consented to continue to so serve. In the event that a nominee is unable to serve for any reason (which is not now expected) when the election occurs, the accompanying Proxy will be voted for such other person or persons as the Board of Trustees may recommend. No nominee is a party adverse to the Funds or any of its affiliates in any material pending legal proceeding, nor does any nominee have an interest materially adverse to the Funds. The remaining Class II Trustees serving until the 2010 Annual Meeting are Thomas E. Faust Jr. and Allen R. Freedman. The remaining Class III Trustees serving until the 2011 Annual Meeting are Ronald A. Pearlman and Heidi L. Steiger. The three nominees for Class I Trustee and one nominee for Class III Trustee and Class II Trustee and each Funds other current remaining Class II and Class III Trustees and their principal occupations for at least the last five years are as described below. TRUSTEES Number of Portfolios in Fund Complex Overseen By Trustee Position(s)with the Funds TermofOffice and Length of Service Name Address and Date of Birth P rincipal Occupation(s) During Past Five Yea rs O ther Directorships Hel d CLASS I TRUSTEES, CLASS II TRUSTEE AND CLASS III TRUSTEE NOMINATED FOR ELECTION Noninterested Trustees WILLIAM H. PARK Class I Trustee Until 2009. Vice Chairman, Commercial Industrial Finance Corp. (specialty finance 175 None 9/19/47 3 years. company) (since 2006). Formerly, President and Chief Executive Trustee since Officer, Prizm Capital Management, LLC (investment management 2003. firm) (2002-2005). LYNN A. STOUT Class I Trustee Until 2009. Paul Hastings Professor of Corporate and Securities Law (since 2006) 175 None 9/14/57 3 years. and Professor of Law (2001-2006), University of California at Los Trustee since Angeles School of Law. 2003. RALPH F. VERNI Chairman of the Until 2009. Consultant and private investor. 175 None 1/26/43 Board and Class I 1 year. Trustee Trustee since 2005; Chairman since 2007. 4 Number of Portfolios in Fund Complex Overseen By Position(s) with the Funds Term of Office and Length of Service Name Address and Date of Birth P rincipal Occupation(s) During Past Five Yea rs Trustee O ther Directorships Hel d BENJAMIN C. ESTY Class II Trustee Until 2010. Roy and Elizabeth Simmons Professor of Business Administration, 175 None 1/2/63 3 years. Harvard University Graduate School of Business Administration. Trustee since 2005. HELEN FRAME PETERS Class III Trustee Until 2009. Professor of Finance, Carroll School of Management, Boston College. 175 Director of Federal Home Loan 3/22/48 1 year. Adjunct Professor of Finance, Peking University, Beijing, China (since Bank of Boston (a bank for Trustee since 2005). banks) and BJs Wholesale 2008. Club, Inc. (wholesale club retailer); Trustee of SPDR Index Shares Funds and SPDR Series Trust (exchange traded funds) OTHER CLASS II AND CLASS III TRUSTEES Interested Trustee THOMAS E. FAUST JR. Class II Trustee Until 2010. Chairman, Chief Executive Officer and President of Eaton Vance Corp. 175 Director of EVC 5/31/58 3 years. ("EVC"), Director and President of Eaton Vance, Inc. ("EV"), Chief Trustee since Executive Officer and President of Eaton Vance Management ("EVM" 2007. or "Eaton Vance") and Boston Management and Research ("BMR"), and Director of Eaton Vance Distributors, Inc. ("EVD"). Trustee and/or officer of 175 registered investment companies an d 4 private investment companies managed by Eaton Vance or BMR. Noninterested Trustees ALLEN R. FREEDMAN Class II Trustee Until 2010. Former Chairman (2002-2004) and a Director (1983-2004) of 175 Director of Assurant, Inc. 4/3/40 3 years. Systems & Computer Technology Corp. (provider of software to higher (insurance provider) and Trustee since education). Formerly, a Director of Loring Ward International (fund Stonemor Partners L.P. (owner 2007. distributor) (2005-2007). Formerly, Chairman and a Director of Indus and operator of cemeteries) International Inc. (provider of enterprise management software to the power generating industry) (2005-2007). RONALD A. PEARLMAN Class III Trustee Until 2011. Professor of Law, Georgetown University Law Center. 175 None 7/10/40 3 years. Trustee since 2003. 5 Number of Portfolios in Fund Complex Overseen By Position(s) with the Funds Term of Office and Length of Service Name Address and Date of Birth P rincipal Occupation(s) During Past Five Yea rs Trustee (
